Exhibit 10.1

 

Centro NP LLC
420 Lexington Avenue, 7th Floor
New York, New York 10170

 

As of September 26, 2008

 

Bank of America, N.A.

Hearst Tower

214 North Tryon Street

Charlotte, North Carolina 28255

 

Re:          Amended and Restated Revolving Credit Agreement, dated July 31,
2007, by and among Centro NP LLC (the “Borrower”), the lenders party thereto
(each, a “Lender,” and, collectively, the “Lenders”), and Bank of America, N.A.,
as agent for the Lenders (in such capacity, the “Administrative Agent,” and
together with the Lenders, the “Lender Parties”) (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement,” and
collectively with all related agreements and ancillary documents, the “Loan
Documents”), and modified by Letter Agreement dated as of February 14, 2008 (as
amended and modified, the “Initial Extension Agreement”) by and among the
Borrower, the Lender Parties, CPT Manager Limited, as responsible entity of the
Centro Property Trust  and Centro Properties Limited (together, the “Parent
Guarantors”) and the Subsidiary Guarantors referenced in the Loan Agreement (the
Parent Guarantors and such Subsidiary Guarantors, the “Initial Guarantors” and,
collectively with (A) the guarantors under that certain Subsidiary Guarantor
Guaranty, dated as of March 28, 2008, and (B) Australian Public Trustees
Limited, ABN 82095572482 (“APT”), as trustee of the DPF Sub Trust No 2, as
guarantor under that certain Guaranty Agreement (Payment), dated as of May 7,
2008, in favor of the Administrative Agent, as agent for the Lenders, the
“Guarantors”), as further modified by (i) Letter Agreement, dated as of March
28, 2008, by and among the Borrower, the Initial Guarantors and the Lender
Parties (the “March Agreement”), (ii) Letter Agreement, dated as of April 29,
2008, by and among the Borrower, the Guarantors (other than APT) and the Lender
Parties (the “April Agreement”), (iii) Letter Agreement, dated as of May 7,
2008, by and among the Borrower, the Guarantors (other than APT) and the Lender
Parties (the “May 7 Agreement”), and (iv) Letter Agreement, dated as of May 30,
2008, by and among the Borrower, the Guarantors (other than APT) and the Lender
Parties (the “May 30 Agreement,” and together with the March Agreement, the
April Agreement and the May 7 Agreement, the “Letter Agreements,” and together
with the Initial Extension Agreement, the “Extension Agreement”)

 

--------------------------------------------------------------------------------


 

Ladies and Gentlemen:

 

The purpose of this letter agreement is to evidence the further extension of the
Maturity Date to December 15, 2008 and to set forth certain related agreements
of the parties hereto.  Capitalized terms used herein and not otherwise defined
have the meanings set forth in the Initial Extension Agreement or, if not
defined therein, in the applicable Letter Agreement (or, if not defined in the
Initial Extension Agreement or any Letter Agreement, in the Loan Agreement).

 


1.             EXTENSION OF MATURITY DATE.  SECTION 1(A) OF THE INITIAL
EXTENSION AGREEMENT IS HEREBY AMENDED BY REPLACING THE WORDS “SEPTEMBER 30,
2008” THEREIN WITH THE WORDS “DECEMBER 15, 2008”.


 


2.             [RESERVED.]


 


3.             DEFERRED AMOUNT.  SECTION 1(C) OF THE INITIAL EXTENSION AGREEMENT
(AS AMENDED, MODIFIED OR SUPPLEMENTED BY THE LETTER AGREEMENTS) IS HEREBY
AMENDED BY REPLACING THE WORDS “SEPTEMBER 30, 2008” THEREIN WITH THE WORDS
“DECEMBER 15, 2008”.


 


4.             SUBSEQUENT BUDGET.  FROM AND AFTER THE DATE HEREOF, FOR PURPOSES
OF THE EXTENSION AGREEMENT, THE TERM “SUBSEQUENT BUDGET” SHALL MEAN THE
OPERATING BUDGET WITH RESPECT TO THE SUPER ENTITIES COVERING THE PERIOD FROM
OCTOBER 1, 2008 THROUGH AND INCLUDING DECEMBER 31, 2008 WHICH (I) HAS BEEN
PREPARED IN A MANNER CONSISTENT WITH HISTORICAL PRACTICES, (II) HAS BEEN
APPROVED BY THE ADMINISTRATIVE AGENT AND THE OTHER LENDER PARTIES, AND (III) IS
ATTACHED HERETO AS EXHIBIT A.


 


5.             ASSET SALES.  SECTION 4(M) OF THE INITIAL EXTENSION AGREEMENT (AS
AMENDED, MODIFIED OR SUPPLEMENTED BY THE LETTER AGREEMENTS) IS HEREBY AMENDED BY
REPLACING THE WORDS “SEPTEMBER 30, 2008” WITH THE WORDS “DECEMBER 15, 2008” IN
EACH INSTANCE IN WHICH THE SAME APPEAR IN SAID SECTION.


 


6.             EXTENSION OF LIQUIDITY FACILITY.  CONCURRENTLY HEREWITH, THE TERM
OF THE LIQUIDITY FACILITY HAS BEEN EXTENDED TO DECEMBER 15, 2008 IN ACCORDANCE
WITH THE TERMS OF THE LIQUIDITY FACILITY AMENDMENT (AS DEFINED BELOW).  FROM AND
AFTER THE DATE HEREOF, FOR PURPOSES OF CONTINUED COMPLIANCE WITH SECTION 6(A) OF
THE MAY 30 AGREEMENT, PARAMETER (III) OF THE MAY 7 AGREEMENT IS HEREBY AMENDED
BY REPLACING “SEPTEMBER 30, 2008” WITH “DECEMBER 15, 2008”.


 


7.             STRATEGIC PLAN REVIEW.  SECTION 5(B) OF THE MAY 7 AGREEMENT IS
HEREBY AMENDED BY DELETING THEREFROM THE FOLLOWING:  “(1) 4.1(H) (STRATEGIC PLAN
REVIEW)”.


 


8.             ASSET DISPOSAL AND PROCEEDS SHARING TERMS.  THE ASSET DISPOSAL
AND PROCEEDS SHARING TERMS (I.E., EXHIBIT A TO THE MAY 30 AGREEMENT) ARE HEREBY
AMENDED AND RESTATED IN THEIR ENTIRETY AS SET FORTH ON EXHIBIT B ATTACHED
HERETO.


 


9.             PRESTON RIDGE FACILITY.  CONCURRENTLY HEREWITH, THE PARTIES TO
THE PRESTON RIDGE LOAN AGREEMENT HAVE EXECUTED AND DELIVERED AN AMENDMENT TO THE
PRESTON RIDGE LOAN AGREEMENT (THE “PRESTON RIDGE AMENDMENT”) EVIDENCING THE
EXTENSION OF THE TERM OF THE

 

2

--------------------------------------------------------------------------------



 


PRESTON RIDGE FACILITY TO DECEMBER 15, 2008 AND THE INCREASE OF THE TOTAL
COMMITMENT THEREUNDER BY $25,000,000 (THE “INCREMENTAL PRESTON RIDGE
COMMITMENT”).  EACH REFERENCE TO THE PRESTON RIDGE FACILITY CONTAINED IN THE
EXTENSION AGREEMENT SHALL HEREAFTER BE DEEMED TO REFER TO THE PRESTON RIDGE
FACILITY, AS THE COMMITMENTS UNDER THE SAME HAVE BEEN INCREASED IN ACCORDANCE
WITH THE PRESTON RIDGE AMENDMENT.


 


10.           RESIDUAL 2 INTERCOMPANY NOTE.  EACH OF THE LENDER PARTIES HEREBY
CONSENTS TO, AND WAIVES ANY DEFAULT UNDER THE LOAN DOCUMENTS AND/OR THE
EXTENSION AGREEMENT, ANY EVENT OF DEFAULT AND ANY TRIGGER EVENT THAT MAY ARISE
AS A RESULT OF, THE EXECUTION AND DELIVERY BY SUPER AND CENTRO SUPER RESIDUAL 2
LLC OF A CERTAIN SECOND AMENDED AND RESTATED SUPER LLC SUBORDINATED INTERCOMPANY
NOTE (THE “SECOND A&R NOTE”), IN THE ORIGINAL PRINCIPAL AMOUNT OF $26,500,000
(BUT UNDER WHICH $25,000,000 REMAINS OUTSTANDING), WHICH AMENDS AND RESTATES
THAT CERTAIN AMENDED AND RESTATED SUPER LLC SUBORDINATED INTERCOMPANY NOTE,
DATED AS OF FEBRUARY 1, 2008, BETWEEN SUCH PARTIES (WHICH AMENDED AND RESTATED
NOTE MATURES ON SEPTEMBER 30, 2008).  THE SECOND A&R NOTE IS BEING EXECUTED
SOLELY TO EXTEND THE MATURITY DATE OF THE LOAN EVIDENCED THEREBY TO DECEMBER 15,
2008 AND SHALL BE IN THE FORM ATTACHED HERETO AS EXHIBIT C.


 


11.           RELEASE OF REPRESENTATIVES.  IN CONSIDERATION OF THE TIME AND
EFFORT TO BE EXPENDED BY EACH OF THE LENDER PARTIES IN CONNECTION WITH THE
MATTERS DESCRIBED IN THE EXTENSION AGREEMENT AND ALL AMENDMENTS AND
MODIFICATIONS THERETO (INCLUDING, WITHOUT LIMITATION, THIS LETTER AGREEMENT),
THE GRANT OF THE RELIEF PROVIDED FOR THEREUNDER AND HEREUNDER AND OTHER VALUABLE
CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED BY
THE BORROWER AND EACH OF THE GUARANTORS, EACH OF THE RELEASORS EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY RELEASES AND FOREVER DISCHARGES EACH OF THE
INDEMNIFIED PARTIES FROM ANY AND ALL CLAIMS IN LAW OR AT EQUITY, KNOWN OR
UNKNOWN, ASCERTAINED OR NOT ASCERTAINED, SUSPECTED OR UNSUSPECTED, THAT THE
RELEASORS EVER HAD, NOW HAVE, OR SHALL OR MAY HAVE, ARISING OUT OF OR IN ANY WAY
RELATING TO (X) THE LOAN DOCUMENTS, THE EXTENSION AGREEMENT OR THIS LETTER
AGREEMENT OR (Y) ANY DISCUSSIONS, MEETINGS, AGREEMENTS, TRANSACTIONS OR
INFORMATION EXCHANGE CONTEMPLATED OR MADE UNDER THE LOAN AGREEMENT, THE
EXTENSION AGREEMENT AND THIS LETTER AGREEMENT THROUGH THE DATE HEREOF.  THE
PROVISIONS SET FORTH IN THIS PARAGRAPH SHALL SURVIVE ANY TERMINATION OR
EXPIRATION OF THE EXTENSION AGREEMENT.


 


12.           EFFECTIVENESS.  THE PARTIES HERETO FURTHER ACKNOWLEDGE AND AGREE
THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, THE
EFFECTIVENESS OF THIS LETTER AGREEMENT SHALL BE SUBJECT TO SATISFACTION OF THE
CONDITIONS PRECEDENT THAT (A) THE PARTIES HERETO SHALL HAVE EXECUTED AND
DELIVERED THIS LETTER AGREEMENT, (B) EACH OF THE BRIDGE LENDERS AND KEYBANK
SHALL HAVE EXECUTED LETTER AGREEMENTS IN RESPECT OF THE BRIDGE FACILITY AND THE
KEYBANK FACILITIES, RESPECTIVELY, EACH OF WHICH SHALL CONTAIN TERMS AND
CONDITIONS SUBSTANTIALLY SIMILAR TO THIS LETTER AGREEMENT (WHICH, FOR THE
AVOIDANCE OF DOUBT, SHALL EXTEND THE MATURITY DATES OF THE BRIDGE FACILITY AND
THE KEYBANK FACILITIES TO DECEMBER 15, 2008) AND SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES, (C) EACH OF THE
AUSTRALIAN BANK/NOTEHOLDER GROUP LENDERS SHALL HAVE EXECUTED AND DELIVERED AN
AGREEMENT OR AGREEMENTS WHICH SHALL, AMONG OTHER THINGS, ACKNOWLEDGE THE
EXTENSION OF THE MATURITY DATE AS PROVIDED HEREIN, AND SHALL OTHERWISE BE IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDER
PARTIES, (D) EACH OF THE OBLIGORS UNDER THE PRESTON RIDGE LOAN AGREEMENT SHALL
HAVE EXECUTED AND DELIVERED TO THE LENDERS THEREUNDER THE PRESTON RIDGE

 

3

--------------------------------------------------------------------------------



 


AMENDMENT, WHICH PRESTON RIDGE AMENDMENT SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES, (E) EACH OF THE
LIQUIDITY FACILITY BORROWERS AND EACH OF THE LENDERS UNDER THE LIQUIDITY
FACILITY SHALL HAVE EXECUTED AND DELIVERED A CERTAIN SYNDICATED FACILITY
AGREEMENT – LIQUIDITY FACILITY AMENDMENT DEED EVIDENCING THE EXTENSION OF THE
TERM OF THE LIQUIDITY FACILITY TO DECEMBER 15, 2008 (THE “LIQUIDITY FACILITY
AMENDMENT”), WHICH LIQUIDITY FACILITY SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES, (F) EACH OF THE
PARTIES TO THE HEADSTOCK SECURITY TRUST DEED (AND BANK OF AMERICA, N.A. (SYDNEY
BRANCH)) SHALL HAVE EXECUTED AND DELIVERED TO THE SECURITY TRUSTEE THEREUNDER A
CERTAIN HEADSTOCK SECURITY TRUST DEED – SECOND AMENDMENT DEED, WHICH HEADSTOCK
SECURITY TRUST DEED – SECOND AMENDMENT DEED SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES, AND (G) EACH OF
THE PARTIES TO THE GUARANTOR SECURITY TRUST DEED (AND BANK OF AMERICA, N.A.
(SYDNEY BRANCH)) SHALL HAVE EXECUTED AND DELIVERED TO THE SECURITY TRUSTEE
THEREUNDER A CERTAIN GUARANTOR SECURITY TRUST DEED – SECOND AMENDMENT DEED,
WHICH GUARANTOR SECURITY TRUST DEED – SECOND AMENDMENT DEED SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES.  EACH
OF THE LENDER PARTIES HEREBY CONSENTS TO, AND WAIVES ANY DEFAULT UNDER THE LOAN
DOCUMENTS AND/OR THE EXTENSION AGREEMENT, ANY EVENT OF DEFAULT AND ANY TRIGGER
EVENT THAT MAY ARISE AS A RESULT OF THE EXECUTION AND DELIVERY OF THE DOCUMENTS
CONTEMPLATED BY CLAUSES (B), (C), (D), (E), (F) AND (G) OF THIS PARAGRAPH (THE
“OTHER SEPTEMBER 26 AGREEMENTS”) BY THE APPLICABLE CENTRO ENTITIES AND/OR SUPER
ENTITIES PARTY THERETO AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY.  OTHER THAN AS SET FORTH IN THIS PARAGRAPH OR ANY OTHER PARAGRAPH IN
THIS LETTER AGREEMENT OR THE EXTENSION AGREEMENT, THE LENDER PARTIES HAVE NOT
CONSENTED TO ANY MATTERS THAT WOULD OTHERWISE CONSTITUTE A DEFAULT UNDER THE
LOAN DOCUMENTS AND/OR THE EXTENSION AGREEMENT, AN EVENT OF DEFAULT OR A TRIGGER
EVENT.


 


13.           REAFFIRMATION OF BORROWER AND GUARANTOR REPRESENTATIONS AND
WARRANTIES UNDER EXTENSION AGREEMENT.  THE BORROWER AND THE GUARANTORS AGREE AND
ACKNOWLEDGE THAT ALL OF THE REPRESENTATIONS AND WARRANTIES OF THE APPLICABLE
SUPER ENTITIES AND THE CENTRO ENTITIES CONTAINED IN THE EXTENSION AGREEMENT ARE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE EFFECTIVE DATE HEREOF
IMMEDIATELY AFTER GIVING EFFECT TO THIS LETTER AGREEMENT, AND ALL SUCH
REPRESENTATIONS AND WARRANTIES ARE HEREBY INCORPORATED BY REFERENCE AND
REAFFIRMED AS IF SET FORTH FULLY AND IN THEIR ENTIRETY, WITH THE SAME EFFECT AS
THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE
EFFECTIVE DATE HEREOF (IT BEING UNDERSTOOD THAT ANY REPRESENTATION OR WARRANTY
MADE AS OF A SPECIFIC DATE SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF SUCH SPECIFIC DATE).  NOTHING IN THE FOREGOING SHALL BE DEEMED TO BE A
REAFFIRMATION BY APT OF ANY REPRESENTATIONS AND WARRANTIES MADE BY OR WITH
RESPECT TO ANY PERSON UNDER THE EXTENSION AGREEMENT OTHER THAN SUCH
REPRESENTATIONS AND WARRANTIES AS WERE MADE BY OR WITH RESPECT TO APT.


 


14.           REAFFIRMATION BY GUARANTORS UNDER RESPECTIVE GUARANTY AGREEMENTS. 
EACH GUARANTOR HEREBY UNCONDITIONALLY REAFFIRMS ITS RESPECTIVE CONTINUING
GUARANTY OBLIGATIONS TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER THE
APPLICABLE GUARANTY (WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL INCLUDE, WITHOUT
LIMITATION, (A) IN THE CASE OF THE GUARANTORS OTHER THAN THE INITIAL GUARANTORS
AND APT, THAT CERTAIN GUARANTY AGREEMENT (PAYMENT), DATED AS OF MARCH 28, 2008,
AND (B) IN THE CASE OF APT, THAT CERTAIN GUARANTY AGREEMENT (PAYMENT), DATED AS
OF MAY 7, 2008, IN FAVOR OF THE ADMINISTRATIVE AGENT, AS AGENT FOR THE LENDERS)
AND AGREES THAT THE TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT SHALL NOT
IN ANY WAY AFFECT THE VALIDITY AND

 

4

--------------------------------------------------------------------------------



 


ENFORCEABILITY OF SUCH GUARANTY OBLIGATIONS OR THE LOAN DOCUMENTS OR THE
APPLICABLE GUARANTY OR REDUCE, IMPAIR OR DISCHARGE THEIR OBLIGATIONS THEREUNDER.


 


15.           [RESERVED.]


 


16.           [RESERVED.]


 


17.           MISCELLANEOUS.  THIS LETTER AGREEMENT SHALL CONSTITUTE PART OF THE
LOAN AGREEMENT FOR PURPOSES OF INDEMNIFICATION AND THE INDEMNIFICATION
PROVISIONS PROVIDED THEREIN SHALL EXTEND TO THIS LETTER AGREEMENT.  THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT LIMIT THE INDEMNIFICATION RIGHTS OF ANY
PARTY UNDER THE LOAN AGREEMENT.


 


18.           PAYMENT OF COSTS.  THE RESPECTIVE COUNSEL AND ADVISORS TO EACH
LENDER PARTY SHALL CONTINUE TO RECEIVE PAYMENT IN FULL OF ALL INVOICED COSTS,
FEES AND EXPENSES AS AND WHEN REQUIRED PURSUANT TO SECTION 1(E) OF THE INITIAL
EXTENSION AGREEMENT.


 


19.           DUE AUTHORIZATION, ETC.  EACH OF THE PARTIES HERETO HEREBY
REPRESENTS AND WARRANTS THAT EACH OF THE FOLLOWING STATEMENTS IS TRUE, ACCURATE
AND COMPLETE AS TO SUCH PARTY AS OF THE EFFECTIVE DATE OF THIS LETTER AGREEMENT:


 


(A)           SUCH PARTY HAS CAREFULLY READ AND FULLY UNDERSTOOD ALL OF THE
TERMS AND CONDITIONS OF THIS LETTER AGREEMENT;


 


(B)           SUCH PARTY HAS CONSULTED WITH, OR HAD A FULL AND FAIR OPPORTUNITY
TO CONSULT WITH, AN ATTORNEY REGARDING THE TERMS AND CONDITIONS OF THIS LETTER
AGREEMENT;


 


(C)           SUCH PARTY HAS HAD A FULL AND FAIR OPPORTUNITY TO PARTICIPATE IN
THE DRAFTING OF THIS LETTER AGREEMENT;


 


(D)           SUCH PARTY IS FREELY, VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY
ENTERING INTO THIS LETTER AGREEMENT;


 


(E)           IN ENTERING INTO THIS LETTER AGREEMENT, SUCH PARTY HAS NOT RELIED
UPON ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT NOT EXPRESSLY SET FORTH
HEREIN AND IN THE LOAN AGREEMENT, THE EXTENSION AGREEMENT AND OTHER DOCUMENTS
DELIVERED IN CONNECTION THEREWITH;


 


(F)            THIS LETTER AGREEMENT HAS BEEN DULY AUTHORIZED AND VALIDLY
EXECUTED AND DELIVERED BY SUCH PARTY AND CONSTITUTES EACH SUCH PARTY’S LEGAL,
VALID AND BINDING OBLIGATION, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS; AND


 


(G)           SUCH PARTY IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF FORMATION AND HAS THE FULL POWER
AND LEGAL AUTHORITY TO EXECUTE THIS LETTER AGREEMENT, CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, AND PERFORM ITS OBLIGATIONS HEREUNDER.


 


20.           CAPACITY.  THE PERSON OR PERSONS SIGNING THE LETTER AGREEMENT ON
BEHALF OF THE BORROWER AND THE GUARANTORS, RESPECTIVELY, IS SIGNING STRICTLY IN
HIS/HER RESPECTIVE CORPORATE CAPACITY AND NOT IN AN INDIVIDUAL CAPACITY.

 

5

--------------------------------------------------------------------------------



 


21.           NON-CONTRAVENTION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
SUPER ENTITIES AND THE GUARANTORS, AS APPLICABLE, OF EACH SUCH ENTITY’S
RESPECTIVE OBLIGATIONS UNDER AND IN CONNECTION WITH (A) THE OTHER SEPTEMBER 26
AGREEMENTS AND (B) THE EXTENSION AGREEMENT, IN EACH CASE, AS AMENDED AND/OR
MODIFIED BY THIS LETTER AGREEMENT, WILL NOT (I) CONTRAVENE, RESULT IN ANY BREACH
OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE CREATION OF ANY ENCUMBRANCE
IN RESPECT OF ANY PROPERTY OF SUCH ENTITY OR ANY OF ITS SUBSIDIARIES UNDER, ANY
INDENTURE, MORTGAGE, DEED OF TRUST, LOAN, PURCHASE OR CREDIT AGREEMENT, LEASE,
CORPORATE CHARTER, MEMORANDUM AND ARTICLES OF ASSOCIATION, REGULATIONS OR
BY-LAWS, OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH SUCH ENTITY OR ANY OF ITS
SUBSIDIARIES IS BOUND OR BY WHICH SUCH ENTITY OR ANY OF ITS SUBSIDIARIES OR ANY
OF THEIR RESPECTIVE PROPERTIES MAY BE BOUND OR AFFECTED (INCLUDING, WITHOUT
LIMITATION, THE OTHER SEPTEMBER 26 AGREEMENTS), (II) CONFLICT WITH OR RESULT IN
A BREACH OF ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY ORDER, JUDGMENT,
DECREE, OR RULING OF ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY APPLICABLE
TO SUCH ENTITY OR ANY OF ITS SUBSIDIARIES, (III) VIOLATE ANY PROVISION OF ANY
STATUTE OR OTHER RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO
SUCH ENTITY OR ANY OF ITS SUBSIDIARIES OR (IV) CONTRAVENE ANY OF ITS CONSTITUENT
DOCUMENTS.


 


22.           COUNTERPARTS.  THIS LETTER AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH, WHEN SO EXECUTED, SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


23.           GOVERNING LAW.  THIS LETTER AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.


 


24.           CONTINUATION OF EFFECTIVENESS OF EXTENSION AGREEMENT.  OTHER THAN
AS EXPRESSLY MODIFIED BY THIS LETTER AGREEMENT, ALL TERMS AND PROVISIONS OF THE
EXTENSION AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


25.           INCORPORATION OF TERMS; INTEGRATION; CONFLICT.  THE EXTENSION
AGREEMENT SHALL BE DEEMED TO INCORPORATE THE TERMS AND PROVISIONS OF THIS LETTER
AGREEMENT.  OTHER THAN AS SPECIFICALLY MODIFIED BY THIS LETTER AGREEMENT, ALL OF
THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION,
ALL OBLIGATIONS OF THE GUARANTORS WITH RESPECT THERETO) AND THE EXTENSION
AGREEMENT ARE HEREBY RATIFIED AND CONFIRMED AND THE LOAN DOCUMENTS AND THE
EXTENSION AGREEMENT EACH REMAINS IN FULL FORCE AND EFFECT AS OF THE DATE HEREOF,
AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION, CONTRACT AND AGREEMENT
OF THE BORROWER, THE GUARANTORS AND THE LENDER PARTIES.  THIS LETTER AGREEMENT
(AND THE EXTENSION AGREEMENT, AS MODIFIED BY THIS LETTER AGREEMENT) IS DEEMED TO
BE A LOAN DOCUMENT, SUCH THAT, AMONG OTHER THINGS, ANY TRIGGER EVENT SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN DOCUMENTS.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS AND PROVISIONS OF THE EXTENSION AGREEMENT, AS
MODIFIED HEREBY, AND ANY OF THE OTHER LOAN DOCUMENTS, THE EXTENSION AGREEMENT
SHALL GOVERN AND CONTROL.


 


25.           EXECUTION BY AUSTRALIAN PUBLIC TRUSTEES LIMITED.  (A)  APT HAS
ENTERED INTO THIS LETTER AGREEMENT SOLELY IN ITS CAPACITY AS THE TRUSTEE OF THE
DPF SUB TRUST NO 2 AND IN NO OTHER CAPACITY.  SUBJECT TO THE LAST SENTENCE OF
THIS SUBPARAGRAPH (A), APT IS NOT LIABLE TO PAY OR SATISFY ANY OF ITS
OBLIGATIONS UNDER THIS LETTER AGREEMENT, AND HAS NO LIABILITY TO THE LENDER
PARTIES UNDER THIS LETTER AGREEMENT, EXCEPT TO THE EXTENT TO WHICH IT IS
INDEMNIFIED OUT OF THE ASSETS OF THE

 

6

--------------------------------------------------------------------------------



 


DPF SUB TRUST NO 2 IN RESPECT OF ANY LIABILITY INCURRED BY IT.  IF THE ASSETS OF
THE DPF SUB TRUST NO 2 ARE INSUFFICIENT, THE LENDER PARTIES (SUBJECT TO THE LAST
SENTENCE OF THIS SUBPARAGRAPH (A)) MAY NOT SEEK TO RECOVER ANY SHORTFALL BY
BRINGING PROCEEDINGS AGAINST APT PERSONALLY AND MAY NOT SEEK THE APPOINTMENT OF
A LIQUIDATOR, ADMINISTRATOR, RECEIVER OR SIMILAR PERSON TO APT IN ANY
LIQUIDATION, ADMINISTRATION OR ARRANGEMENT OF OR AFFECTING APT.  SUBJECT TO THE
LAST SENTENCE OF THIS SUBPARAGRAPH (A), EACH LENDER PARTY WAIVES ITS RIGHTS AND
RELEASES APT FROM ANY PERSONAL LIABILITY WHATSOEVER IN RESPECT OF ANY LOSS OR
DAMAGE WHICH CANNOT BE PAID OR SATISFIED OUT OF THE ASSETS OF THE DPF SUB TRUST
NO 2.  APT IS LIABLE PERSONALLY AND IS NOT RELEASED ONLY TO THE EXTENT THAT A
LIABILITY UNDER THIS LETTER AGREEMENT ARISES OUT OF APT’S OWN FRAUD, GROSS
NEGLIGENCE, BREACH OF TRUST OR BREACH OF DUTY WHICH DISENTITLES IT FROM ANY
INDEMNITY OUT OF THE ASSETS OF THE DPF SUB TRUST NO 2 IN RELATION TO THE
RELEVANT LIABILITY.


 

(b)           Notwithstanding any other provision of this letter agreement, the
liability of APT is limited by the provisions of subparagraph (a) above.  In the
event of any inconsistency with any other provision of this letter agreement,
this paragraph governs and controls.

 

 [Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

BORROWER:

 

CENTRO NP LLC, a Maryland limited liability
company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

GUARANTORS:

 

NEW PLAN REALTY TRUST, LLC a Delaware limited
liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

EXCEL REALTY TRUST - ST, LLC, a Delaware
limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

NEW PLAN FLORIDA HOLDINGS, LLC, a Delaware
limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

CA NEW PLAN ASSET PARTNERSHIP IV, L.P., a
Delaware limited partnership

 

 

 

 

 

By:

CA New Plan Asset, LLC, a Delaware limited
liability company, its sole general partner

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

EXCEL REALTY TRUST-NC, a North Carolina
general partnership

 

 

 

 

 

By:

NC Properties #1 LLC, a Delaware limited
liability company, its managing partner

 

--------------------------------------------------------------------------------


 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

NP OF TENNESSEE, L.P., a Delaware limited

 

 

partnership

 

 

 

 

 

By:

New Plan of Tennessee, LLC, a Delaware

 

 

limited liability company, its sole general partner

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

POINTE ORLANDO DEVELOPMENT COMPANY, a
California general partnership

 

 

 

 

 

By:

ERT Development Corporation, a Delaware

 

 

corporation, general partner

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

By:

ERT Pointe Orlando, Inc., a New York

 

 

Corporation,  general partner

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

CA NEW PLAN TEXAS ASSETS, L.P., a Delaware
limited partnership

 

 

 

 

 

By:

CA New Plan Texas Assets, LLC, a Delaware

 

 

limited liability company, its sole general partner

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER I,
LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER
II, L.P., a Delaware limited partnership

 

 

 

 

 

By:

HK New Plan Lower Tier OH, LLC, a Delaware

 

 

limited liability company, its general partner

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

NEW PLAN OF ILLINOIS, LLC, a Delaware limited
liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

NEW PLAN PROPERTY HOLDING COMPANY, a
Maryland real estate investment trust

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

NEW PLAN OF MICHIGAN, LLC, a Delaware limited
liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

CENTRO PROPERTIES LIMITED

 

 

 

 

 

 

By:

/s/ Graham Goldie

 

 

 

 

Name: Graham Goldie

 

 

 

 

Title:   Director

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth Hourigan

 

 

 

 

Name: Elizabeth Hourigan

 

 

 

 

Title:   Company Secretary

 

 

 

 

 

 

 

CPT MANAGER LIMITED, as Responsible Entity of
the Centro Property Trust

 

 

 

 

 

 

By:

/s/ Graham Goldie

 

 

 

 

Name: Graham Goldie

 

 

 

 

Title:   Director

 

--------------------------------------------------------------------------------


 

 

 

 

By:

/s/ Elizabeth Hourigan

 

 

 

 

Name: Elizabeth Hourigan

 

 

 

 

Title:   Company Secretary

 

 

 

 

 

 

 

CENTRO NP HOLDINGS 3 SPE, LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:  Steven Siegel

 

 

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

CENTRO NP HOLDINGS 4 SPE, LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:  Steven Siegel

 

 

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

CENTRO NP HOLDINGS 5B SPE, LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:  Steven Siegel

 

 

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

CENTRO NP HOLDINGS 6 SPE, LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:  Steven Siegel

 

 

 

 

Title:  Executive Vice President

 

--------------------------------------------------------------------------------


 

 

 

CENTRO NP HOLDINGS 7 SPE, LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:  Steven Siegel

 

 

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

CENTRO NP HOLDINGS 8 SPE, LLC, a Delaware

limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:  Steven Siegel

 

 

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

CENTRO NP HOLDINGS 9 SPE, LLC, a Delaware
limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:  Steven Siegel

 

 

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

CENTRO NP BROADWAY FAIRE, L.P., a Delaware
limited partnership

 

 

 

 

 

By:

Centro NP Broadway Faire MGR, LLC, a
  Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

 

 

CENTRO NP METRO 580 SC, L.P., a Delaware limited
partnership

 

 

 

 

 

By:

Centro NP Metro 580 SC MGR, LLC., a
  Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

CENTRO NP ROSE PAVILION, L.P., a Delaware
limited partnership

 

 

 

 

 

By:

Centro NP Rose Pavilion MGR, LLC, a
  Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

CENTRO NP HANOVER SQUARE SC, LLC, a
Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

NEW PLAN ACQUISITION COMPANY, LLC, a
Delaware limited liability company

 

 

 

 

 

By:

Centro NP Residual Holding LLC, a Delaware
limited liability company, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

 

 

HK NEW PLAN SKYWAY PLAZA, LLC, a Delaware
limited liability company

 

 

 

 

 

By:

Centro NP Residual Holding LLC, a Delaware
  limited liability company, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

NEW PLAN EISENHOWER SQUARE SC, LLC, a
Delaware limited liability company

 

 

 

 

 

By:

Centro NP Residual Holding LLC, a Delaware
limited liability company, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

NEW PLAN EASTLAKE SC, LLC, a Delaware limited
liability company

 

 

 

 

 

By:

Centro NP Residual Holding LLC, a Delaware
limited liability company, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

 

 

NEW PLAN CHASTAIN CORNERS SC, LLC, a
Delaware limited liability company

 

 

 

 

 

By:

Centro NP Residual Holding LLC, a Delaware
limited liability company, its sole member

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER
IV, LLC, a Delaware limited liability company

 

 

 

 

 

By:

Centro NP Residual Holding LLC, a Delaware
limited liability company, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

HK NEW PLAN MACON CHAPMAN, LP, a Delaware
limited partnership

 

 

 

 

 

 

 

 

By:

HK New Plan Macon Chapman TRS GP Company,

 

 

a Delaware corporation, its general partner

 

 

 

 

 

 

By:

Centro NP Residual Holding LLC, a

 

 

Delaware

 

 

 

 

limited liability company, its sole shareholder

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

BPR SHOPPING CENTER, LLC, a Delaware
           limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name: Steven Siegel

 

 

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

 

 

AUSTRALIAN PUBLIC TRUSTEES LIMITED, as
trustee of the DPF Sub Trust No 2

 

 

 

 

 

 

 

 

 

By:

/s/ Darren Olney-Fraser

 

 

 

 

Name: Darren Olney-Fraser

 

 

 

 

Title:   Director

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Beer

 

 

 

 

Name: Michael Beer

 

 

 

 

Title:   Director

 

--------------------------------------------------------------------------------


 

CONSENTED AND AGREED TO THIS        DAY OF SEPTEMBER, 2008:

 

BANK OF AMERICA, N.A.

 

 

By:

/s/ Michael W. Edwards

 

 

Name: Michael W. Edwards

 

 

Title:   Senior Vice President

 

 

--------------------------------------------------------------------------------